Case: 14-3098      Document: 14      Page: 1     Filed: 06/20/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      BRENDA WOODS,
                         Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3098
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0353-12-0684-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
      The United States Postal Service moves to reform the
 official caption to name the Merit Systems Protection Board
 (“Board”) as the proper respondent, and for a 21-day
 extension of time following the disposition of these motions
 for the Board to file its response brief. Brenda Woods
 opposes the motion for an extension of time.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
Case: 14-3098         Document: 14   Page: 2     Filed: 06/20/2014



 2                                                WOODS   v. MSPB



 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. We
 determine that the Board should be designated as the
 respondent.
       Accordingly,
       IT IS ORDERED THAT:
    (1) The motion is granted. The Board’s brief shall be
 due within 21 days of the date of this order.
       (2) The revised official caption is reflected above.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21